Order, in so far as it denies motion to strike out the first separate and distinct defense in the second amended answer and to dismiss the counterclaim, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion in these respects granted, with ten dollars costs, with leave to respondent to plead over within ten days. Said defense is insufficient in law, and the counterclaim does not state facts sufficient to eon-., *683stitute a cause of action. Lazansky, P. J., Hagarty, Seeger, Carswell and Seudder, JJ., concur.